Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1243
                        Lower Tribunal No. 12-732
                          ________________


                        Charles J. Sibley, etc.,
                                  Appellant,

                                     vs.

                 In re: The Estate of Curtiss F. Sibley,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

     Charles J. Sibley, in proper person.

     Law Offices of Louise T. Jeroslow and Louise T. Jeroslow, for appellee.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.